Citation Nr: 0824819	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1978 
to April 1986.  In addition, he had approximately nine months 
of prior active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii, denied service connection for bilateral 
hearing loss and tinnitus.  

The issue of service connection for hearing loss of the left 
ear is remanded to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability for VA compensation purposes.  

2.  The veteran did not exhibit tinnitus in service, and his 
diagnosed tinnitus is not associated in any way with his 
active military duty.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).  

2.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2005 letter informed the veteran 
of the requirements for his service connection claims.  This 
document also informed him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these issues but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, a March 2006 letter informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
either right ear hearing loss or tinnitus.  In light of these 
denials, no ratings or effective dates will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the service connection claims adjudicated 
in this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  The veteran has not 
cited any other pertinent records that should be obtained.  
He has been accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, in April 
2006, the veteran stated that he had no other information or 
evidence to give to the VA to substantiate his claims.  
Consequently, the Board will proceed to adjudicate the 
following service connection claims, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

In the present case, the veteran asserts that he has right 
ear hearing loss and tinnitus as a result of acoustic trauma 
exposure while he was in the service.  In November 2006, the 
veteran stated, "I have had ringing in my ears since I left 
the National Guard."  The veteran also mentioned his 
experience working around artillery and howitzers.  Service 
personnel records show the veteran served as a cannon crewman 
and a dental specialist.  

        A.  Right Ear Hearing Loss

Service treatment records do not reflect complaints or 
findings of right ear hearing loss.  

At a January 2007 VA examination, the examiner diagnosed mild 
high frequency sensorineural hearing loss for the right ear.  
The audiological examination conducted at that time for the 
right ear demonstrated a speech discrimination score of 
100% correct as well as the following puretone threshold 
levels:  15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 
30 decibels at 4000 Hertz.  Clearly, such results do not 
reflect impaired hearing for VA compensation purposes in the 
veteran's right ear.  See 38 C.F.R. § 3.385 (2007) (which 
states that, for purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  

The claims folder contains no additional (e.g. more recent) 
competent evidence reflecting right ear hearing loss 
disability for VA compensation purposes.  

As the claims folder contains no competent evidence of a 
right ear hearing loss disability for VA compensation 
purposes, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for right ear hearing loss.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

        B.  Tinnitus

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  The January 2007 VA 
examination provides a diagnosis of tinnitus.  

The claims folder contains no competent evidence of an 
association between the veteran's tinnitus (which was first 
diagnosed more than 20 years after his separation from active 
military duty) and his service.  At the January 2007 
examination, the examiner opined "The tinnitus is less 
likely as not (less than 50/50 probability) caused by or a 
result of acoustic trauma in service."  The examiner noted 
that there is no mention of tinnitus in the veteran's service 
medical records.  The claims folder contains no competent 
medical opinion refuting the January 2007 VA examiner's 
conclusion.  Clearly, therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for such a disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.


REMAND

The audiometric examination on the July 1978 service 
examination reflects findings within normal limits, including 
20 decibels at 1000 Hertz.  Service medical records reflect 
findings of 35 decibels at a 1000 Hertz in the veteran's left 
ear in November 1983, December 1983 and in February 1985.  
The veteran also had 30 decibels at 1000 Hertz in his left 
ear in March 1986 at the separation examination.  

At a January 2007 VA examination, the examiner diagnosed 
moderate to severe sensorineural hearing loss for the left 
ear.  The audiological examination conducted at that time for 
left ear revealed a speech discrimination score of 
80% correct as well as the following puretone threshold 
levels:  40 decibels at 500 Hertz, 45 decibels at 1000 Hertz, 
55 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 
60 decibels at 4000 Hertz.  These results reflect impaired 
hearing for VA compensation purposes in the veteran's left 
ear.  See 38 C.F.R. § 3.385 (2007)  

On review of the claims folder and examination of the veteran 
in January 2007, the examiner concluded that the veteran's 
hearing loss "is less likely as not (less than 50/50 
probability) caused by or a result of acoustic trauma in 
service."  However, the examiner added "[a] portion of the 
hearing loss at 1 KHz may be due to noise exposure during 
military service (when comparing the 1969 vs. 1986 hearing 
screenings).  However, the bulk of the hearing loss was 
incurred after leaving the military in 1986."  

The examiner looked at the 1969 examination instead of the 
1978 examination, which was performed prior to his entry into 
service in October 1978.  In addition, the report leaves open 
the question of whether any part of his current hearing loss 
is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the January 2007 examiner (or to 
another qualified examiner if the January 
2007 examiner is unavailable) who should 
be requested to indicate whether there is 
a 50 percent probability or greater that 
the veteran's left ear hearing loss had 
its clinical onset in service or is 
otherwise related to active service.  A 
complete rationale for any opinion should 
be included.  The examiner should comment 
on the relationship the decibel level 
changes in the left ear from 1978 to 1983-
1986 in service has on his current left 
ear hearing loss.  

2.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim for service connection for left ear 
hearing loss.  If the decision remains in 
any way adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


